             Case 1:20-cv-02910-LAP Document 5 Filed 06/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      :
SHOSHANA MINZER,                                      :
                                                      :    Case No. 20-cv-02910-LAP
                       Plaintiff,                     :
                                                      :
        v.                                            :    NOTICE OF VOLUNTARY
                                                      :    DISMISSAL
LEGG MASON INC., ROBERT E.                            :
ANGELICA, CAROL ANTHONY                               :
DAVIDSON, EDWARD P. GARDEN,                           :
MICHELLE J. GOLDBERG, STEPHEN C.                      :
HOOLEY, JOHN V. MURPHY, NELSON                        :
PELTZ, ALISON A. QUIRK, and JOSEPH                    :
A. SULLIVAN,                                          :
                                                      :
                       Defendants.                    :
                                                      :
                                                      :


       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Shoshana Minzer (“Plaintiff”) voluntarily dismisses the claims in the captioned action

(the “Action”). Because this notice of dismissal is being filed with the Court before service by

defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this notice.



 Dated: June 22, 2020                                      WEISSLAW LLP


                                                      By
                                                           Richard A. Acocelli
                                                           1500 Broadway, 16th Floor
                                                           New York, New York 10036
                                                           Tel: (212) 682-3025
                                                           Fax: (212) 682-3010
                                                           Email: racocelli@weisslawllp.com

                                                           Attorneys for Plaintiff
